HUNT, Circuit Judge.
American Asiatic Company, charterer, filed a libel against the Robert Dollar Company, owner, to recover damages for breach of charter party, whereby the owner let to charterer the ship Kaijo Maru. Owner filed a libel for additional charter hire. The adventure was a voyage to Acapulco for rails and return to- San Francisco to complete loading, if any space were available, and a voyage with the rails to Kobe, Japan. The performance of the charter party was guaranteed by a bank in Oakland, Cal., and by Weissbaum & Co. The damages alleged arose by reason of the departure of the ship from the loading port without cargo. Fór a full statement of the case, reference is made to American Asiatic Co. v. Robert Dollar Co. (C. C. A.) 282 F. 743.
After trial of the consolidated libels, bhartereris libel was dismissed, and owner's libel was sustained. On appeal, this court held that the Dollar Company breached the charter party, and reversed the decree, with remand of the ease. American Asiatic Co. v. Robert Dollar Co., supra, certiorari denied 261 U. S. 615, 43 S. Ct. 361, 67 L. Ed. 828. Thereafter, in due course, a commissioner, after hearing testimony, found that the owner owed charterer $137,513.87, together with interest, in the sum of $92,312.87. Exceptions to the report of the commissioner, together with briefs, were filed by the owner. The District Court overruled the owner’s exceptions, confirmed the report of the commissioner, and awarded final decree. The owner appeals.
*792Appellant’s contention is that the report of the commissioner is without support and is unfounded inlaw; that there is no evidence that the libelant charterer suffered any damage by reason of the return of the ship from Acapulco without cargo and certain rails, that the charterer is estopped from asserting a right to eoUect damages in a representative character, that libelant cannot maintain this suit in admiralty as an agent, and that in any event the damages allowed are excessive. Appellant lays stress upon part of our opinion upon the former appeal, wherein, referring to a contention made by the owner that one Nash, employed by Weissbaum & Co. as its agent, consented to the departure of the ship from Acapulco before loading cargo; we said:
“The evidence on that subject is conflicting, but we do not regard it as material. It is not claimed that Nash gave any written instructions to ireturn to San Francisco. Moreover, he was not the agent or representative of the charterer, but of the railway company and Weissbaum & Co., the cargo owner. He had no authority to give sailing instructions on behalf of the charterer, or bind it by consenting or agreeing to an act which completely destroyed the purpose it had in view. His business was to attend to loading the cargo.”
Appellant herein argues that Nash, as agent of Weissbaum & Co., cargo owner, acquiesced in the return of the ship, and there»by wiped out the/ liability now asserted against the Robert Dollar Company, and that the American Asiatic Company had no connection with Weissbaum & Co., in that the latter’s interests were separate and distinct from the interests of the Asiatic Company.
We think appellant misconstrues our opinion. Taking the whole context, the view was that whether or not Nash assented to the return of the ship was immaterial,- because he had no authority to give sailing instructions or to consent to an act which completely destroyed the purpose in view. That he had certain limited authority was never questioned by charterer or owner. Charterer’s brief on the former appeal stated that charterer had no agent at Acapulco with authority to direct the master to depart without cargo, or to acquiesce in such a course, and that Nash’s authority was only with respect to cargo. That position was assumed throughout, and both owner and charterer consistently asserted that Nash was the agent of Weissbaum & Co., and that, unquestionably, Weissbaum & Co. were the real charterers of the ship.
The evidence1 quoted in charterer’s brief on the former appeal clearly showed that Weissbaum & Co. guaranteed the performance of the charter, paid the charter hire, and that the Robert Dollar Company had full knowledge of such relationship’ at the time the charter party was entered into. In its petition for rehearing the owner urged that Nash had been appointed by Weissbaum & Co. and that, as the adventure was a joint one between Wedssbaum & Co. and charterer, Nash was necessarily a representative! of the charterer, and that the real charterer was Weissbaum & Co. It was also pointed out, in owner’s petition for certiorari' filed in the Supreme Court, that the record showed that the real promoters of the enterprise were Weissbaum & Co., “who utilized the services of the American Asiatic Company, because it was a shipping concern, to procure the charter which they guaranteed,” and that Nash, as agent of Weissbaum & Co., also became the agent of charterer. The decision of this court that Nash had but limited authority as defined must stand.
 We cannot agree with appellant’s argument that the libel was not properly maintainable by the charterer named in the party. The charter party was signed by the Robert Dollar Company by its vice president, and the American Asiatic Company by its' president. However, the fact being clear that the Asiatic Company entered into the contract as but an agent for Weissbaum & Co., of which fact the Robert Dollar Company had full knowledge before and at the time of the execution of the charter party, the Dollar Company could properly sue the nominal charterer or its principal, Weissbaum & Co., as could the Asiatic Company or Weissbaum & Co. sue the Dollar Company. N. J. S. N. Co. v. Merchants’ Bank, 6 How. 381, 12 L. Ed. 465; Albany & R. Iron & Steel Co. v. Lundberg, 121 U. S. 451, 7 S. Ct. 958, 30 L. Ed. 982; Namquist v. Whitman (C. C. A.) 221 F. 49; Williston on Contracts, vol. 1, p. 542; 21 R. C. L. 902; Northern Com. Co. v. Lindblom (C. C. A.) 162 F. 250; Kelly v. Barber, 211 N. Y. 68, 105 N. E. 88, L. R. A. 1915 C, 256. That the libel was in the name of the American Asiatic Company, or that the representative character of the libelant was not alleged in the pleadings, is not material, in the light of the fact that the owner presented its defense against Weissbaum & Co. as though that firm were named as libelant.
Rule 22, Admiralty Rules, has not been violated. Plainly, Weissbaum & Co. are *793privy to the proceedings and hound by the decree. It appears, also, that before the libel was filed the nominal charterer assigned its right to sue for breach, of charter party to a bank in Oakland, California, with, an express right in the hank to. sue to enforce charterer’s rights, either in the name of the charterer or the bank. To that assignment Weissbaum & Co. expressly agreed. The Cheesebrough, Fed. Cas. No. 25; The Detroit, Fed. Cas. No. 3832.
In fixing damages the District Court allowed restitution of actual expenditures: (a) In preparing for and carrying out the voyage from San Francisco to Acapulco; (b) in redelivery of the ship to the owner at Kobe; (e) in endeavoring to minimize the expense, not only in such redelivery, but for the loss which the charterer" had already sustained by reason of the ship’s departure in ballast from Acapulco. It is manifestly just that the owner should refund the charter hire, which was collected by it in advance. The owner never earned such hire. Equally just is it that the owner should be held for payment for tho sums expended for the preparation for and prosecution of the voyage, which tho owner’s act defeated.
Tho established rule is that libelant is fairly entitled to compensation for its actual losses and expenses incurred in and about the voyage, and for its labor and service in procuring another ship, and its reasonable disbursements in vindicating its rights, beyond what it would receive as indemnity for tho regular taxed costs. United States v. Behan, 110 U. S. 338, 4 S. Ct. 81, 28 L. Ed. 168; The Tribune, 24 Fed. Cas. No. 14171. As shown by the statement in tho former opinion of this court, the ship came back in ballast to San Francisco from Aca.pnlco on July 14th. The captain was asked to return to Acapulco, hut refused, unless he obtained permission from Japan. The ship was loaded at San Francisco for Japan, but not until after the owner was notified by the charterer that, in loading, charterer did not waive any rights which had accrued to it by reason of the steamer’s departure from Acapulco-.
On July 24th the charterer was advised that the ship was ready to return to Acapulco, but under protest, and without admitting responsibility for her having- left that point. But that letter was not received by the charterer until July 25th, and it was not until July 26th that the charterer received the owner’s letter of July 25th, consenting- to a return of the ship to Acapulco, which consent was given under protest and without admitting responsibility for tho return of the ship to that port. On July 23d, however, the second month’s charter hire was paid under written protest. But as said by Judge Bean in the former opinion, by July 24th, however, “there had been loaded on her a large amount of cargo for Japan, and it was thought that tho loss or damage would be mitigated by having the steamer proceed to Japan, instead of discharging the cargo and returning to Acapulco.”
Tho charterer made efforts to get another ship to carry the cargo loaded on, and contracted for the Kaijo Maru for carriage to Japan, hut found tho expense of doing what was requisite would bo very heavy. Other obstacles which were considered were the refusal of one of the guarantors on the charter party to consent to a return of the ship to Acapulco, and the probability that suits might be instituted by persons with whom the charterer had arranged to ship goods. The situation was troublesome, yet we think the charterer did all it reasonably could to lessen the damages. The ship sailed for Kobe on August 1st.
Under the circumstances we are of opinion that charterer could recover for actual expenses or losses reasonably incurred in mitigating the ultimate loss. Carver on Carriage of Goods by Sea, § 713; Sanders v. Munson (C. C. A.) 74 F. 649.
The commissioner and tho District Court regarded the expenditures of the charterer as the direct consequence of owner’s frustration of tho adventure contemplated by the charter party. Such expenses were properly allowable. In doing this he took the unpaid charter hire, $37,975.63, as an added expense of earning the freight on the Kobe voyage, and deducted it from the total expense, $158,290.24, of redelivering vessel at Kobe. Owner claims-that under the circumstances there should he a deduction of an item of $16,014.56 from the amount awarded charterer by the commissioner and court. Charterer had to assemble a cargo at San Francisco very quickly and send the ship to Japan with cargo-. In doing this charterer accepted cargo for through carriage to Singapore, believing that upon arrival at Kobe vessels would he available for carrying tho cargo to ultimate destination points. But, when the ship arrived at Kobe, charterer found the expense of such transshipments greater than expected, and in transshipping a loss of $16,014.56 was actually incurred.
*794In the absence of evidence tending to show that the expenditures in transshipment were unreasonably incurred, we think charterer was properly allowed to recover, with interest. United States v. Behan, supra. We find no ground for disturbing the judgment.
Affirmed.